13-1643
         Meehan v. Kenville


                                   UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                           SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1              At a stated term of the United States Court of Appeals for the Second Circuit, held at the
 2       Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
 3       21st day of February, two thousand fourteen.
 4
 5       PRESENT:
 6                   Dennis Jacobs,
 7                   Guido Calabresi,
 8                   Rosemary S. Pooler,
 9                          Circuit Judges.
10       _____________________________________
11
12       Dennis Meehan,
13
14                                  Plaintiff-Appellant,
15
16                            v.                                                13-1643
17
18       William M. Kenville, Former Director, Broome
19       County Dept. of Probation, et al.,
20
21                         Defendants-Appellees.
22       _____________________________________
23
24       FOR PLAINTIFF-APPELLANT:                          Dennis Meehan, pro se, Fallsburg, NY.
25
26       FOR DEFENDANTS-APPELLEES:                         Robert George Behnke, III, Broome County
27                                                         Attorney’s Office, Binghamton, NY.

28                Appeal from a judgment of the United States District Court for the Northern District of

29       New York (Hurd, J.)
 1          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

 2   DECREED that the judgment of the district court is AFFIRMED.

 3          Appellant Dennis Meehan, pro se, appeals the district court’s judgment dismissing his 42

 4   U.S.C. § 1983 complaint against numerous state and county agencies and officials. We assume

 5   the parties’ familiarity with the underlying facts, the procedural history of the case, and the

 6   issues on appeal.

 7          We review de novo a district court’s 28 U.S.C. § 1915(e)(2) dismissal. See Giano v.

 8   Goord, 250 F.3d 146, 149-50 (2d Cir. 2001), called into doubt on other grounds by Porter v.

 9   Nussle, 534 U.S. 516 (2002). The complaint must plead “enough facts to state a claim to relief

10   that is plausible on its face,” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007), and

11   “allow[] the court to draw the reasonable inference that the defendant is liable for the misconduct

12   alleged,” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Although all allegations contained in the

13   complaint are assumed to be true, this tenet is “inapplicable to legal conclusions.” Id. We read

14   pro se complaints liberally with “special solicitude” and interpret them to raise the “strongest

15   [claims] that [they] suggest[].” Hill v. Curcione, 657 F.3d 116, 122 (2d Cir. 2011) (first

16   alteration in original) (internal quotation marks omitted).

17          The district court properly dismissed Meehan’s actions for monetary damages and

18   injunctive relief against Judge Martin E. Smith. See Bliven v. Hunt, 579 F.3d 204, 209-10 (2d

19   Cir. 2009) (discussing judicial immunity and providing that immunity attaches to actions taken

20   by judges “arising out of, or related to, individual cases before the judge”); Montero v. Travis,

21   171 F.3d 757, 761 (2d Cir. 1999) (claim for injunctive relief is barred against judicial officers

22   under § 1983 where plaintiff did not allege violation of a declaratory decree nor unavailability of


                                                       2
 1   declaratory relief). The district court also properly dismissed Meehan’s claims for monetary

 2   damages against defendants Dooley, Kenville, Humphrey, and Richards on the basis of absolute

 3   immunity. Hili v. Sciarrotta, 140 F.3d 210, 214 (2d Cir. 1998) (New York state probation

 4   officers have absolute immunity for preparing and furnishing pre-sentence reports); Dory v.

 5   Ryan, 25 F.3d 81, 83 (2d Cir. 1994) (“[A]bsolute immunity protects a prosecutor from § 1983

 6   liability for virtually all acts, regardless of motivation, associated with his function as an

 7   advocate.”).

 8          The district court did not specify grounds for dismissing the claims against the New York

 9   Department of Corrections and Community Supervision, the Broome County Department of

10   Probation, Wilmot, and Schneiderman; but we may “affirm a decision on any grounds supported

11   in the record.” Thyroff v. Nationwide Mut. Ins. Co., 460 F.3d 400, 405 (2d Cir. 2006). For the

12   following reasons, the claims against these defendants were properly dismissed. The claims

13   against the Department of Corrections and Community Supervision were barred by the Eleventh

14   Amendment. See Feingold v. New York, 366 F.3d 138, 149 (2d Cir. 2004) (Eleventh

15   Amendment barred plaintiff from seeking injunctive relief under § 1983 against a state agency).

16   The claim against the Broome County Department of Probation was properly dismissed for

17   failure to plausibly allege that any constitutional violation resulted from a custom, policy or

18   practice of the municipality. See Monell v. Dep’t of Social Servs. of the City of New York, 436

19   U.S. 658, 694 (1978); City of Oklahoma City v. Tuttle, 471 U.S. 808, 823-24 (1985). The claim

20   against Wilmot is equivalent to a claim against the Broome County Department of Probation.

21   See Lore v. City of Syracuse, 670 F.3d 127, 164 (2d Cir. 2012). Finally, although Schneiderman

22   was named as a defendant in his official capacity, Meehan did not make any allegations against

23   him.

                                                        3
1          To the extent that Meehan sought release from prison, a sentence reduction, or monetary

2   damages for being unfairly convicted, we affirm for substantially the same reasons as provided

3   in the district court’s order. See Heck v. Humphrey, 512 U.S. 477, 486-87 (1994).

4          We have considered Meehans’s remaining arguments and find them to be without merit.

5   Accordingly, we AFFIRM the judgment of the district court.

6                                               FOR THE COURT:
7                                               Catherine O’Hagan Wolfe, Clerk
8




                                                   4